Citation Nr: 0217904	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  02-07 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for bilateral 
tinnitus.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  


Procedural history

The veteran had active service from December 1958 to 
December 1960. 

The RO denied the veteran's original claim for service 
connection for bilateral hearing loss in a November 1976 
rating decision.  The veteran appealed that decision; the 
claim was denied in a January 1978 Board decision.  

In July 2000, the RO received the veteran's claim for 
service connection for bilateral hearing loss and 
tinnitus.  In a May 2001 rating decision, the RO found 
that the veteran had not submitted new and material 
evidence to reopen his claim for hearing loss.  The RO 
also denied the claim for tinnitus.  Following receipt of 
additional evidence, the RO reopened the claim for 
bilateral hearing loss and denied the claim on the merits 
in an April 2002 rating decision.  The RO continued the 
denial of the claim for tinnitus.  The veteran disagreed 
with the April 2002 rating decision and initiated this 
appeal.  The veteran requested review by the Decision 
Review Officer in May 2002, and such was provided in a May 
2002 statement of the case (SOC).  The claims remained 
denied.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) 
in June 2002.  


FINDINGS OF FACT

1.  In a January 1978 decision, the Board denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss. 

2.  Evidence associated with the claims file subsequent to 
the Board's January 1978 decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  Competent medical opinion evidence concludes that the 
veteran's currently diagnosed bilateral hearing loss is 
causally related to noise exposure during his military 
service.

4.  Competent medical opinion evidence concludes that the 
veteran's currently diagnosed tinnitus is causally related 
to noise exposure during his military service.


CONCLUSIONS OF LAW

1.  The Board's January 1978 decision denying service 
connection for bilateral hearing loss is final.  38 
U.S.C.A §  7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 20.1100 (2002).

2.  Since the Board's January 1978 decision, new and 
material evidence has been received, and so the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is reopened.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156 (2001).

3.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.385 (2002).

4.  Tinnitus was incurred in active military service.  38 
U.S.C.A. § 1131, (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.
In essence, he points to his service in the artillery and 
contends that his claimed bilateral hearing loss and 
tinnitus are the result of noise exposure and acoustic 
trauma during service. 

As indicated in the Introduction, the veteran's claim of 
entitlement to service connection for hearing loss was 
denied in a January 1978 Board decision.  
Although the RO reopened the claim for service connection 
for bilateral hearing loss and adjudicated the claim on 
the merits, the Board must first examine whether the 
evidence warrants reopening the claim.  This is 
significant to the Board because the preliminary question 
of whether a previously denied claim should be reopened is 
a jurisdictional matter that must be addressed before the 
Board may consider the underlying claim on its merits.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
This matter will de dealt with below.

In the interest of clarity, the Board will initially 
discuss certain preliminary matters.  The Board will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  
However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108 (West 1991).  See 38 U.S.C. § 5103A(f) 
(West 1991).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the Secretary, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
[now codified at 38 U.S.C.A. § 5103A].   

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal, and for reasons expressed immediately 
below finds that the development of these issues has 
proceeded in accordance with the provisions of the law and 
regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected 
by the VCAA].

The Board observes that the United States Court of Appeals 
for Veterans Claims has recently held that 38 C.F.R. § 
3.159(b), pertaining to VA's duty to notify claimants, 
includes claims to reopen.  See Quartuccio, supra. 

In December 2001, the RO sent the veteran a letter which 
set forth in detail the respective responsibilities of the 
VA and the veteran with respect to obtaining evidence.  
The veteran was specifically informed of the evidence 
still needed to substantiate the claim, and that the RO 
would assist him in obtaining evidence if he provided the 
proper information.  In June 2001, the RO sent the veteran 
a letter notifying him that it needed information from his 
service personnel records, and that it would obtain this 
evidence.  In February 2000, the RO sent the veteran a 
letter notifying him of the evidence needed to support his 
claim, and specifically requesting him to provide private 
treatment records, or, if he wanted VA to obtain those 
records, to provide names and dates of recent treatment 
providers.  The veteran was also notified of the relevant 
law and regulations, and of the types of evidence that 
could be submitted by him in support of his claims, by the 
May 2001 and April 2002 rating decisions, and by the May 
2002 SOC.  It is clear that the RO has provided the 
veteran with ample notice.

Duty to assist 

The VCAA also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law provides 
that the assistance provided by VA shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the RO has obtained medical treatment 
records of the veteran.  There is of record a VA audiology 
examination report dated in January 2001.  The veteran 
failed to report for a VA compensation and pension 
examination which was scheduled for January 2002.  The 
Board is aware of no evidence which 
exists and which is relevant to the veteran's claims, and 
the veteran has pointed to none. 

As alluded to above, under the VCAA, VA's statutory duty 
to assist a claimant in the development of a previously 
finally denied claim does not attach until the claim has 
been reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides 
that VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West Supp. 2002).  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.

In short, the Board concludes that the provisions of the 
VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Pertinent law and regulations 

Finality/new and material evidence

In general, rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 
2002); 38 C.F.R. § 20.1103 (2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 1991), a finally disallowed claim 
may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 38 C.F.R. § 3.156(a) (2002).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.  Under that 
regulation, new and material evidence is defined as 
evidence not previously submitted to agency decision-
makers that bears directly and substantially upon the 
specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(2002).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a 
claim.  There must be new and material evidence as to each 
and every aspect of the claim which was lacking at the 
time of the last final denial in order for there to be new 
and material evidence to reopen the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  First, the 
adjudicator must determine whether the evidence added to 
the record since the last final decision is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally 
denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has 
produced new and material evidence, the adjudicator must 
evaluate the merits of the claim in light of all the 
evidence, both new and old, after ensuring that the VA's 
statutory duty to assist the veteran in the development of 
his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 1991); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence 
is presumed, unless the evidence is inherently incredible 
or consists of statements which are beyond the competence 
of the person(s) making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992). Meyer v. Brown, 9 Vet. App. 
425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the 
facts necessary for his claim has been satisfied.  
See Elkins, supra; see also 38 U.S.C.A. § 5103A (West 
Supp. 2002).

Service connection - in general 

In general, service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002).  For certain chronic disorders, to include 
sensorineural hearing loss, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1132, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2002).  
Notwithstanding the above, service connection may be 
granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows 
that it was incurred in service.  38 C.F.R. § 3.303(d) 
(2002); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on 
the basis of the places, types, and circumstances of 
service as shown by service records, the official history 
of each organization in which the veteran served, and all 
pertinent medical and lay evidence.  Determinations 
relative to service connection will be based on review of 
the entire evidence of record.  38 U.S.C.A. § 7104(a) 
(West Supp. 2002); 38 C.F.R. § 3.303(a) (2002); see Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by 
audiometric testing meets specified pure tone and speech 
recognition criteria.  Audiometric testing measures 
threshold hearing levels (in decibels) over a range of 
frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 
155, 158 (1993).  The determination of whether a veteran 
has a disability based on hearing loss is governed by 38 
C.F.R. § 3.385 (2002).  For the purposes of applying the 
laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2002).

When audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, 
supra.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 
C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein (holding that the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.)  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991). 

Factual Background 

The veteran's service records show that he served in an 
artillery unit as an automatic weapons crewman.  The 
veteran's service medical records reveal that on the 
October 1960 separation examination, the examiner noted 
bilateral deafness, etiology undetermined.  Audiometric 
findings were as follows: 

	500Hz		1000 Hz	2000 Hz	4000 Hz
Left		35dB		40dB		40dB		50dB
Right		35dB		40dB		40dB		50dB

The veteran left military service in December 1960.  A 
claim for entitlement to service connection for hearing 
loss was received by VA from the veteran in April 1976.  A 
VA examination in July 1976 showed the following: 

	500Hz		1000 Hz	2000 Hz	4000 Hz
Left		35dB		35dB		35dB		50dB
Right		35dB		40dB		50dB		45dB

Speech discrimination scores were 100 percent for the 
right ear and 98 percent for the left.  However, it was 
noted that the examining audiologist could not obtain 
agreement between the puretone thresholds in either ear.  
Several other attempts were also unsuccessful.  The 
examiner recommended that despite the inconsistencies, the 
veteran be rated based on the July 1976 results.  

A November 1976 rating decision denied service connection 
for bilateral hearing loss because the RO found that the 
evidence did not support a finding of incurrence of 
hearing loss in service or within a year of separation, 
and because there was no medical evidence of a 
relationship between hearing loss and the veteran's 
service.  The veteran appealed the denial and in a January 
1978 decision, the Board denied service connection for 
hearing loss.

A January 2001 audiological evaluation shows results in a 
format that is not useable for VA rating purposes.  The 
examiner diagnosed mild to moderately severe sensorineural 
hearing loss.  In February 2001, the veteran submitted a 
form signed by the January 2001 examining audiologist 
which stated that the veteran's hearing loss and tinnitus 
were at least as likely as not related to his exposure to 
artillery noise during service.

Analysis

1.  Whether new and material evidence has been submitted 
to reopen a claim for entitlement to service connection 
for bilateral hearing loss.

New and material evidence

As discussed in detail above, before the Board can 
evaluate the merits of a previously denied claim, it must 
first determine whether a claimant has submitted new and 
material evidence with respect to that claim.  See Elkins, 
12 Vet. App. at 218-19.  

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has submitted new and material evidence sufficient 
to reopen his claim of entitlement to service connection 
for bilateral hearing loss.  

At the time of the November 1976 rating decision, there 
was at least some evidence that the veteran had a current 
hearing loss disability; however, the only evidence as to 
whether the veteran's hearing loss occurred in service, or 
as a result of service was in conflict with his claim.  

Subsequently, a January 2001 physician certification was 
submitted, which purports to establish a relationship 
between the veteran's current hearing loss and exposure to 
artillery noise in service.  The certification is signed 
by a VA audiologist.

This evidence is, in the opinion of the Board, new and 
material evidence with respect to the issue of service 
connection for hearing loss because it provides medical 
evidence of a relationship of the current disability to an 
incident of service, namely exposure to artillery noise.  
This evidence was not previously of record, it bears 
directly and substantially upon the specific matter under 
consideration, and it is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  See Hodge, supra.  Therefore, the Board finds that 
the veteran's claim of entitlement to service connection 
for bilateral hearing loss is reopened. 

Duty to assist/standard of review  

As discussed above, at this point the Board must determine 
whether VA's statutory duty to assist the veteran in the 
development to his claims has been fulfilled.

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination 
is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on 
the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the RO requested and obtained the veteran 
service medical records, service personnel records, and 
outpatient treatment records.  The veteran was afforded a 
VA examination in July 1976.  A VA examination was 
scheduled for him in January 2002, but he failed to report 
for that examination.  There is no indication that there 
exists any evidence which has a bearing on this case which 
has not been obtained.  The RO requested that the veteran 
identify other pertinent records in October 2000 and 
February 2000, and the veteran did not respond to these 
requests.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The 
veteran was informed of his right to a hearing and was 
presented several options for presenting personal 
testimony.  He indicated in the June 2002 VA Form 9 that 
he did not want a BVA hearing, and he never requested a 
hearing before the RO.  The veteran has submitted 
statements, which have been considered by the Board.

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that the 
development of these claims has been consistent with the 
provisions of the new law.  Under these circumstances, the 
Board can identify no further development that would avail 
the veteran or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the 
Board will proceed to a decision on the merits.   

Service connection

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; 
and (3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, 
the Board finds that bilateral hearing loss was incurred 
in service.

As an initial matter, the Board observes that element (1) 
is satisfied by the findings of a January 2001 evaluation.  
Although the examiner did not report her findings in a 
format that is usable for VA evaluation purposes, she 
interpreted the results of audiometric testing to show 
mild to moderately severe sensorineural hearing loss.

In regard to element (2), the Board notes that there was a 
finding of hearing loss in service, although the examiner 
hedged his finding to some degree due to the existence of 
an upper respiratory infection, which he feared might 
distort the results.  However, the Board also notes the 
veteran's statements attesting to exposure to artillery 
fire.  The veteran contends in his June 2002 VA Form 9 
that he was told in the service that he had hearing loss 
that was related to exposure to artillery fire.  Further, 
his service records show that he was in fact assigned to 
an artillery unit as a crewman.  The veteran's report of 
noise exposure are consistent with the official records.  
The Board therefore finds that the evidence of exposure to 
acoustic trauma in service due to artillery fire and the 
evidence of hearing loss on the separation examination 
satisfies Hickson element (2).  

In regard to element (3), the most probative evidence of 
record is the opinion of the VA audiologist which was 
dated in February 2001, expressing support for the 
contention that the veteran's current hearing loss is at 
least as likely as not related to service, specifically 
artillery fire.  The audiologist conducted the January 
2001 audiometric examination and is thus informed as to 
his condition.  Although the opinion itself is somewhat 
cursory and does not elaborate on the reasoning 
underpinning the opinion, there is no medical opinion or 
evidence that would contradict this finding.  In addition, 
there appears to be no other exposure to significant noise 
described in the record, aside from the artillery fire in 
service.
Finally, the Board again observes that the veteran's 
service medical records do indicate a degradation in his 
hearing acuity during service.

In short, the medical and other evidence of record 
supports the veteran's contention that noise exposure 
during service led to his currently diagnosed hearing 
loss.  All three Hickson elements have accordingly been 
satisfied.  The veteran's claim of entitlement to service 
connection for bilateral hearing loss is accordingly 
granted.

2.  Entitlement to service connection for tinnitus.

Analysis

The veteran is also seeking service connection for 
tinnitus.  He has advanced the same contention as did with 
respect to his hearing loss claim, and the evidence is 
virtually identical.  The Board has reviewed the evidence 
of record, and for reasons which will be expressed in 
greater detail below, the Board finds that bilateral 
tinnitus was incurred in service.   

With respect to Hickson element (1), current disability, 
the primary evidence is in the opinion dated February 2001 
from the VA audiologist, which states that she believes 
that he currently has tinnitus.  There is no medical 
evidence to contradict the examiner's finding.

In regard to element (2), the Board again notes exposure 
to artillery fire during service.  The Board finds that 
the evidence of exposure to acoustic trauma in service due 
to artillery fire satisfies Hickson element (2).

In regard to element (3), the Board notes the February 
2001 nexus opinion discussed above.  There is no medical 
opinion or evidence that would contradict this finding.  

Since all three Hickson elements have been satisfied, the 
veteran's claim of entitlement to service connection for 
bilateral tinnitus is accordingly granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

